               Case 19-08369-JJG-11                     Doc 1       Filed 11/08/19         EOD 11/08/19 14:35:27                   Pg 1 of 59

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Pride Truck Wash, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  500 S Polk St, Ste. 16
                                  Greenwood, IN 46143
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Johnson                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-08369-JJG-11                        Doc 1   Filed 11/08/19              EOD 11/08/19 14:35:27                        Pg 2 of 59
Debtor    Pride Truck Wash, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-08369-JJG-11                    Doc 1      Filed 11/08/19             EOD 11/08/19 14:35:27                    Pg 3 of 59
Debtor   Pride Truck Wash, LLC                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-08369-JJG-11                Doc 1          Filed 11/08/19           EOD 11/08/19 14:35:27                    Pg 4 of 59
Debtor    Pride Truck Wash, LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 8, 2019
                                                  MM / DD / YYYY


                             X   /s/ Jay Bryant                                                           Jay Bryant
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ KC Cohen                                                              Date November 8, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 KC Cohen 04310-49
                                 Printed name

                                 KC Cohen, Lawyer, PC
                                 Firm name

                                 151 N Delaware St., Ste. 1106
                                 Indianapolis, IN 46204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     3177151845                    Email address      kc@smallbusiness11.com

                                 04310-49 IN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19            EOD 11/08/19 14:35:27       Pg 5 of 59




 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 8, 2019                        X /s/ Jay Bryant
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jay Bryant
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 19-08369-JJG-11                         Doc 1        Filed 11/08/19            EOD 11/08/19 14:35:27                           Pg 6 of 59


 Fill in this information to identify the case:
 Debtor name Pride Truck Wash, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BSB Leasing                                                     truck washing                                       $20,945.62                        $0.00              $20,945.62
 7921 Soutpark Plaza                                             equipment located
 Littleton, CO 80120                                             in shepardsville
                                                                 that has been fully
                                                                 depreciated
 Community Wide                                                  Trade debt                                                                                               $14,281.08
 FCU
 377 Ranier Rd.
 Valparaiso, IN 46385
 DuBois Chemicals,                                               Trade debt                                                                                               $27,075.30
 Inc
 2659 Solution
 Center
 800-543-4906
 Chicago, IL 60677
 Everest Business                                                unsecured loan                                                                                           $43,461.72
 Funding
 5 West 37th Street
 Suite 1100
 New York, NY 10018
 Florida Dept of Rev                                             sales tax              Disputed                                                                          $36,739.09
 Audit Office
 Tallahassee Central
 Service
 PO Box 6417
 Tallahassee, FL
 32314
 Forward Financing                                               unsecured loan                                                                                           $66,252.03
 100 Summer St.,
 #1175
 Boston, MA 02110
 Huntington Bank                                                 unsecured loan                                                                                           $24,809.61
 Line of Credit
 P.O Box 182232
 Columbus, OH
 43218



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-08369-JJG-11                         Doc 1      Filed 11/08/19              EOD 11/08/19 14:35:27                           Pg 7 of 59


 Debtor    Pride Truck Wash, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Loutrica Bryant                                                 unsecured loan                                                                                           $39,500.00
 6763 Bowling Green
 Rd
 Scottsville, KY
 42164
 On Deck 2016                                                                                                        $85,500.00                        $0.00              $85,500.00
 1400 Broadway
 New York, NY 10018
 Principis US -                                                                                                     $115,343.96                        $0.00            $115,343.96
 Hebron
 132 W 31st
 Suite 1310
 New York, NY 10116
 Principis US - Loan                                                                                                 $44,952.88                        $0.00              $44,952.88
 Franklin
 132 W 31st
 Suite 1310
 New York, NY 10116
 Principis US - Loan                                                                                                 $31,417.91                        $0.00              $31,417.91
 Ft. Pierce
 132 W 31st
 Suite 1310
 New York, NY 10116
 Principis US - Shep                                                                                                $104,153.14                        $0.00            $104,153.14
 132 W 31st
 Suite 1310
 New York, NY 10116
 Regions CC                                                      unsecured loan                                                                                           $55,814.11
 P.O. Box 2224
 Birmingham, AL
 35246
 Regions Line of                                                 unsecured loan                                                                                           $41,007.54
 Credit
 P.O. Box 1984
 Birmingham, AL
 35201
 Springfield State                                               wash facility                                   $1,182,214.76                         $0.00          $1,182,214.76
 Bank                                                            located in
 P.O. Box 231                                                    Shepardsville,
 Springfield, KY                                                 Kentucky; Date of
 40069                                                           purchase: June 6,
                                                                 2014
                                                                 Land: Exhibit A
                                                                 states 3.994 acre
                                                                 tract. On 9-25-18
                                                                 we sold 300 S
 Terry Bryant                                                    unsecured loan                                                                                           $17,736.10
 6763 Bowling Green
 Rd
 Scottsville, KY
 42164



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-08369-JJG-11                         Doc 1       Filed 11/08/19             EOD 11/08/19 14:35:27                           Pg 8 of 59


 Debtor    Pride Truck Wash, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TN Dept of Revenue                                              sales tax                                                                                              $110,450.41
 500 Deaderick Street
 Andrew Jackson
 State Office Building
 Nashville, TN 37242
 US Bank Franklin                                                unsecured loan                                                                                           $25,678.91
 CC
 P.O Box 790408
 St. Louis, MO 63179
 Valley Bank                                                     deficiency from        Unliquidated                                                                    $386,977.42
 PO Box 17540                                                    sale of Ft. Pierce
 Clearwater, FL                                                  real estate
 33762




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-08369-JJG-11                                        Doc 1               Filed 11/08/19                        EOD 11/08/19 14:35:27                               Pg 9 of 59
 Fill in this information to identify the case:

 Debtor name            Pride Truck Wash, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           283,307.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           283,307.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,730,052.40


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           147,731.22

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           819,182.89


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,696,966.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1      Filed 11/08/19        EOD 11/08/19 14:35:27                       Pg 10 of 59
 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number
                    see attached list of accounts and
           3.1.     balances                                                checking                                                                          $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                            $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 0.00    -                                0.00 = ....                                     $0.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1        Filed 11/08/19             EOD 11/08/19 14:35:27               Pg 11 of 59

 Debtor         Pride Truck Wash, LLC                                                                 Case number (If known)
                Name


           11a. 90 days old or less:                                    0.00    -                                    0.00 = ....                          $0.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                          $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used    Current value of
                                                      physical inventory            debtor's interest          for current value        debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           see attached list of
           inventory                                                                                $0.00                                           $3,815.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $3,815.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1      Filed 11/08/19        EOD 11/08/19 14:35:27            Pg 12 of 59

 Debtor         Pride Truck Wash, LLC                                                         Case number (If known)
                Name


        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 ford f250 pickup                                                  $0.00    Expert                             $25,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           see attached list of vehicles, machinery and
           equipment used in the operation of the
           business                                                                         $0.00                                      $178,892.00


           truck washing equipment located in
           shepardsville that has been fully depreciated                                    $0.00                                               $0.00


           security systems                                                                 $0.00    Expert                               $3,300.00


           lighted sign                                                                     $0.00    Expert                             $14,000.00


           Hillsboro trailer/printing equipment                                             $0.00    Expert                             $12,000.00


           2014 ATC Quest trailer                                                           $0.00    Expert                             $22,000.00


           4 used polish machines                                                           $0.00    Expert                               $8,300.00


           VIS Shine system                                                                 $0.00    Expert                               $2,500.00


           truck washing equipment                                                          $0.00    Expert                             $10,000.00


           digital sign                                                                     $0.00    Expert                               $3,500.00



 51.       Total of Part 8.                                                                                                        $279,492.00
           Add lines 47 through 50. Copy the total to line 87.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19       EOD 11/08/19 14:35:27              Pg 13 of 59

 Debtor         Pride Truck Wash, LLC                                                         Case number (If known)
                Name



 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. wash facility located
                     in Shepardsville,
                     Kentucky; Date of
                     purchase: June 6,
                     2014
                     Land: Exhibit A
                     states 3.994 acre
                     tract. On 9-25-18 we
                     sold 300 SF to the
                     state of KY for their
                     work that they
                     wanted to complete
                     and needed part of
                     our land. Size of
                     building: 132 ft long
                     Lobby to front of
                     building 70ft wide
                     side to side. 2 Wash
                     bays, 1 pump room, 1
                     lobby, 1 office
                     Concrete slab                        Fee simple                        $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1      Filed 11/08/19       EOD 11/08/19 14:35:27      Pg 14 of 59

 Debtor         Pride Truck Wash, LLC                                                        Case number (If known)
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
            Case 19-08369-JJG-11                                Doc 1           Filed 11/08/19                    EOD 11/08/19 14:35:27                   Pg 15 of 59

 Debtor          Pride Truck Wash, LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $3,815.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $279,492.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $283,307.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $283,307.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                        Case 19-08369-JJG-11      Doc 1      Filed 11/08/19                 EOD 11/08/19 14:35:27       Pg 16 of 59


KNOXVILLE                 S    M    L    XL      2X     3X         4X                       HEBRON                  S   M    L   XL   2X       3X        4X
    American Patriot      5    0    8     0       0      2          0                           American Patriot    4   4    2    2    1        0         6
            AR            3    1    0     0       0      0          0                                   AR          6   5    1    3    3        4         5
       Bare Arms          0    0    0     0       0      0          0                              Bare Arms        0   0    0    0    1        0         0
     Smell of Diesel      0    1    0     0       1      1          0                            Smell of Diesel    0   6    0    0    3        3         3
    Flatbed Forever       2    7    5     0       0      0          0                           Flatbed Forever     7   5    5    1    2        5         7
      Chillin Reefer      0    0    0     0       0      2          0                             Chillin Reefer    3   1    0    0    0        0         1
     Rig Rat Hoodie       0    0    0     0       0      0          0                            Rig Rat Hoodie     4   2    2    1    0        0         0
     Tanker Yanker        3    0    5     1       1      0          0                            Tanker Yanker      6   6    6    3    2        1         2
  Tarp Monkey Green       1    2    1     5       3      0          1                         Tarp Monkey Green     2   2    5    1    4        2         2
  Tarp Monkey Orange      3    0    0     1       0      0          0                         Tarp Monkey Orange    2   3    5    4    6        1         2
  Waiting on Dispatch     3    1    0     0       0      4          8                         Waiting on Dispatch   4   0    2    0    0        0         0
                                                Total        81                                                                               Total      181

FRANKLIN                  S    M    L    XL      2X     3X         4X                       SHEPHERDSVILLE          S   M   L    XL   2X      3X         4X
    American Patriot      2    4    0     1       0      4          2                           American Patriot    0   2    0    3    0       3          9
            AR            1    1    0     0       2      0          1                                   AR          2   1    0    0    3       3          2
       Bare Arms          1    1    0     1       1      0          0                              Bare Arms        0   0    0    0    0       0          0
     Smell of Diesel      0    3    2     1       2      1          0                            Smell of Diesel    5   5   12   10    9       6          4
    Flatbed Forever       0    0    5     6       4      7          2                           Flatbed Forever     0   0    3    2    0       3          1
      Chillin Reefer      0    0    0     0       0      0          0                             Chillin Reefer    1   8    1    0    0       0          0
     Rig Rat Hoodie       0    0    0     0       0      0          0                            Rig Rat Hoodie     0   0    0    0    0       0          0
     Tanker Yanker        7    4    6     6       0      1          3                            Tanker Yanker      3   1    5    0
  Tarp Monkey Green       3    1    3     6       3      3          0                         Tarp Monkey Green     3   2    8    9    7       0         0
  Tarp Monkey Orange      1    0    5     3       2      0          0                         Tarp Monkey Orange    4   0    5    1    7       6         2
  Waiting on Dispatch     4    1    2     0       5      5          1                         Waiting on Dispatch   7   3    2    3    7       7         5
                                                Total        130                                                                      Total        195

TOTALS                    S    M    L    XL      2X     3X         4X        TOTALS
    American Patriot      11   10   10    6       1      9         17           64
            AR            12    8    1    3       8      7          8           47
       Bare Arms           1    1    0    1       2      0          0           5
     Smell of Diesel       5   15   14   11      15     11          7           78
    Flatbed Forever        9   12   18    9       6     15         10           79
      Chillin Reefer       4    9    1    0       0      2          1           17
     Rig Rat Hoodie        4    2    2    1       0      0          0           9
     Tanker Yanker        19   11   22   10       3      2          5           72
  Tarp Monkey Green        9    7   17   21      17      5          3           79
  Tarp Monkey Orange      10    3   15    9      15      7          4           63
  Waiting on Dispatch     18    5    6    3      12     16         14           74
                                                                               587

                                               value                              $6.50

                                               total                         $3,815.50




                                                                        List of Inventory
                              Case 19-08369-JJG-11        Doc 1     Filed 11/08/19      EOD 11/08/19 14:35:27             Pg 17 of 59


  Knoxville, TN                                       Pride Truck Wash                                      9/5/2019
                                                     Asset Inventory List

     Quantity                Item                        Full Description           Original Value        Current Value
        1                 computer                     desk top computer                $725                  $225
        1                      ro                       reverse osmosis                $7,350               $1,500
       2.5                  chem                            Brightner                  $1,312               $1,312
        4                   chem                          soap big red                  $320                  $320
        6                  polisher            polisher wheel 1repairable /1gone      $38,400                $8,300
        1             Freightliner truck               Striaght Truck Box             $41,957               $17,250
        1              Pull Behind Lift               Towable Boom Lift               $25,207               $16,000
        1             Security Cameras          4 Video Camera/DVR Systems            $35,426                $3,300
        1             Water Softeners                   Water softeners               $24,929               $2,500
        1               Lighted Sign                      Lighted Sign                $40,512               $14,000

      Total                                                                        $    216,137.84    $        64,707.00

   Hebron, IN                                         Pride Truck Wash                                      9/5/2019
                                                     Asset Inventory List

     Quantity                 Item                       Full Description           Original Value        Current Value
       2                  computer              ticket writing &office commputer       $1,100                 $275
       3                  chemicals                          Brightner                 $1,575               $1,575
       4                  chemicals                            soap                     $320                  $320
       1                     tools                           misc tools                 $525                  $220
       1               2015 F250 Truck                2015 Company Truck              $62,864               $42,212
       1              2014 Quest Trailer          2014 Quest Marketing Trailer        $41,400               $20,000
       1             2007 Hillsboro Trailer   2007 Gooseneck/uniform printing eq        31,768               12,000
       1               Polish Machines                  Polish Machines               $36,840               $8,300

      Total                                                                        $    139,551.80    $        76,602.00

Shepherdsville, KY                                    Pride Truck Wash                                      9/5/2019
                                                     Asset Inventory List

     Quantity               Item                       Full Description             Original Value        Current Value
       1                 Declorinator               tank head /damaged                 $1,100                 $100
       1                water softners               Culligan 010221125                $8,762               $1,200
       1                     RO                  Reverse Osmosis with pump            $10,000               $2,000
       3                   ladder                          ladder 8ft                   $225                   $75
       8                    motor                     3ph motor 10hp                   $5,600               $2,800


                                                              vehicle, machinery and equipment list
                    Case 19-08369-JJG-11     Doc 1     Filed 11/08/19     EOD 11/08/19 14:35:27        Pg 18 of 59


     8           Hypro pump                  2414bp Hypro                $6,152             $1,600
     1               boiler       drive way heater/winter/non-func       $10,000             $500
     3           pump stand                  4tier and 2tier              $4,000             $800
     5                tank                  5 various tanks              $5,500             $1,000
     1                rack                     parts rack                  $600              $100
     4             archway       chemical archway (needs repaired)       $11,500            $2,500
     2            computer                  Desktop/monitor               $1,200             $250
     1               bench                 work bench /vise                $500              $200
    18           guns setup          misc guns, wands, hose etc           $6,300            $1,500
    32           brushes etc         brushes poles attachments           $1,600              $400
     1           misc office               office equipment              $2,500              $500
     1           wheel barrel                 wheel barrel                 $125               $50
     1             jet pump          jet pump m/expansion tank             $280              $100
     1            Brightner                55gal tw brightner              $258              $258
     1            TW soap                   soap tw 500lbs.                $342              $342
     1            Tire Shine                 5gal Tireshine                 $93               $93
     1             Tool Box               Tool Box/misc tools             $1,200             $300
     2          Repress pump           2 repress pump system             $6,000             $1,600
     1               boiler              Raypak /0707268862              $12,000            $2,900
     1               boiler              Raypak/0705267052               $8,500             $1,850
     1          chem delivery        chemical repress with tank           $4,500             $450
     1           pump mini                    pump reject                  $285              $125
     7            Dosetron              Dosetron board setup              $6,500            $1,700
     2            hot water             Storage tank stainless            $2,800             $375
     2          Repress pump           2 repress pump system             $4,800             $1,450
     1                 fan                        Fan                      $150              $75
     1                safe                    Large Safe                   $400              $300
     2           microwave                     microwave                   $150               $50
     1             TV DVD                       TV DVD                     $450              $125
     2             Vacuum              Adams Exterior vacuum             $2,604              $825
     3              scaffold        misc scaffolds/need repaied           $1,200             $250
     1           Emp booth              Employee break booth               $200               $50
     1           Digital Sign                 Digital Sign               $20,702            $3,500
     1         Portable Swager           pipe threader and die            $4,095            $2,150

   Total                                                             $    153,173.12    $      34,443.00



Franklin, KY                             Pride Truck Wash                                   9/5/2019
                                        Asset Inventory List


                                                vehicle, machinery and equipment list
              Case 19-08369-JJG-11   Doc 1    Filed 11/08/19     EOD 11/08/19 14:35:27             Pg 19 of 59



Quantity      Item                Full Description           Original Value        Current Value
  1        computer             desk top computer                $650                  $200
  1             ro               reverse osmosis                $7,350               $1,500
  2          chem                    Brightner                  $1,050               $1,050
  3          chem                  soap big red                  $240                  $240
  1        misc tools            tools and cabinet               $525                  $150

 Total                                                      $      9,815.00    $         3,140.00

                                                                               $       178,892.00

                                                           inventory                    $3,815.50




                                       vehicle, machinery and equipment list
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                   Pg 20 of 59
 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BSB Leasing                                    Describe debtor's property that is subject to a lien                   $20,945.62                      $0.00
       Creditor's Name                                truck washing equipment located in
                                                      shepardsville that has been fully depreciated
       7921 Soutpark Plaza
       Littleton, CO 80120
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/5/2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7484
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Direct Capital                                 Describe debtor's property that is subject to a lien                     $9,600.00                $3,300.00
       Creditor's Name                                security systems
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/7/2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4003
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                 Pg 21 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   eLease Funding                                 Describe debtor's property that is subject to a lien                     $21,944.00         $14,000.00
       Creditor's Name                                lighted sign
       358 First Ave North
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/12/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   eLease Funding                                 Describe debtor's property that is subject to a lien                     $15,884.00         $12,000.00
       Creditor's Name                                Hillsboro trailer/printing equipment
       358 First Ave North
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/23/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   eLease Funding                                 Describe debtor's property that is subject to a lien                     $20,010.00         $22,000.00
       Creditor's Name                                2014 ATC Quest trailer
       358 First Ave North
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                 Pg 22 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/9/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       ELF1
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   eLease Funding                                 Describe debtor's property that is subject to a lien                     $11,666.00          $8,300.00
       Creditor's Name                                4 used polish machines
       358 First Ave North
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/19/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2ELF
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   eLease Funding                                 Describe debtor's property that is subject to a lien                      $1,378.00          $2,500.00
       Creditor's Name                                VIS Shine system
       358 First Ave North
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/17/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Geneva Capital                                 Describe debtor's property that is subject to a lien                     $10,640.00         $10,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                 Pg 23 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

       Creditor's Name                                truck washing equipment
       1311 Broadway St
       Alexandria, MN 56308
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/14/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       86WS
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Geneva Capital                                 Describe debtor's property that is subject to a lien                      $2,412.27          $3,500.00
       Creditor's Name                                digital sign
       1311 Broadway St
       Alexandria, CO 80120
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/22/2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4186
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Huntington Bank                                Describe debtor's property that is subject to a lien                     $30,845.29         $25,000.00
       Creditor's Name                                2015 ford f250 pickup
       P.O. Box 182232
       Columbus, OH 43218
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/30/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5204
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                 Pg 24 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Kabbage                                        Describe debtor's property that is subject to a lien                     $12,591.27               $0.00
       Creditor's Name
       1-888-986-8263
       www.kabbage.com
       No address seen
       Creditor's mailing address                     Describe the lien
                                                      blanket lien on all assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/12/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3434
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     On Deck 2016                                   Describe debtor's property that is subject to a lien                     $85,500.00               $0.00
       Creditor's Name

       1400 Broadway
       New York, NY 10018
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/31/2013                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       hree
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Principis Bass Financial                       Describe debtor's property that is subject to a lien                      $8,553.30               $0.00
       Creditor's Name
       2 Perlman Drive
       Suite 201
       Spring Valley, NY 10977
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                  Pg 25 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/9/2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7799
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     Principis US - Hebron                          Describe debtor's property that is subject to a lien                     $115,343.96               $0.00
       Creditor's Name
       132 W 31st
       Suite 1310
       New York, NY 10116
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/6/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6719
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Principis US - Loan
 5     Franklin                                       Describe debtor's property that is subject to a lien                      $44,952.88               $0.00
       Creditor's Name
       132 W 31st
       Suite 1310
       New York, NY 10116
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/16/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7799
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                  Pg 26 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Principis US - Loan Ft.
 6     Pierce                                         Describe debtor's property that is subject to a lien                      $31,417.91               $0.00
       Creditor's Name
       132 W 31st
       Suite 1310
       New York, NY 10116
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/3/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6370
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Principis US - Shep                            Describe debtor's property that is subject to a lien                     $104,153.14               $0.00
       Creditor's Name
       132 W 31st
       Suite 1310
       New York, NY 10116
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/12/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7214
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Springfield State Bank                         Describe debtor's property that is subject to a lien                 $1,182,214.76                 $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                   Pg 27 of 59
 Debtor       Pride Truck Wash, LLC                                                                    Case number (if know)
              Name

       Creditor's Name                                wash facility located in Shepardsville,
                                                      Kentucky; Date of purchase: June 6, 2014
                                                      Land: Exhibit A states 3.994 acre tract. On
                                                      9-25-18 we sold 300 SF to the state of KY for
                                                      their work that they wanted to complete and
       P.O. Box 231                                   needed part of our la
       Springfield, KY 40069
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/25/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6315
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $1,730,052.4
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1             Filed 11/08/19                 EOD 11/08/19 14:35:27            Pg 28 of 59
 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $36,739.09          $0.00
           Florida Dept of Rev                                       Check all that apply.
           Audit Office Tallahassee Central                             Contingent
           Service                                                      Unliquidated
           PO Box 6417                                                  Disputed
           Tallahassee, FL 32314
           Date or dates debt was incurred                           Basis for the claim:
           May-18                                                    sales tax

           Last 4 digits of account number 2BPN                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $541.72         $0.00
           Lake County Treas                                         Check all that apply.
           2293 N. Main Street                                          Contingent
           Crown Point, IN 46307                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           8/26/2019                                                 property tax

           Last 4 digits of account number 3800                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   23387                               Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1             Filed 11/08/19                 EOD 11/08/19 14:35:27                        Pg 29 of 59
 Debtor       Pride Truck Wash, LLC                                                                           Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $110,450.41    $0.00
           TN Dept of Revenue                                        Check all that apply.
           500 Deaderick Street                                         Contingent
           Andrew Jackson State Office                                  Unliquidated
           Building                                                     Disputed
           Nashville, TN 37242
           Date or dates debt was incurred                           Basis for the claim:
                                                                     sales tax

           Last 4 digits of account number 6SLC                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $879.08
           Advanced Boiler & Combustion Inc                                            Contingent
           1415 Linden Ave                                                             Unliquidated
           Knoxville, TN 37917                                                         Disputed
           Date(s) debt was incurred 7/1/2018
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number Pride Truck Wash
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $2,383.52
           Allegius Credit Union                                                       Contingent
           377 Ranier Rd.                                                              Unliquidated
           Valparaiso, IN 46382                                                        Disputed
           Date(s) debt was incurred 6/1/2014
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number Steve Silkett
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $998.35
           Aramark                                                                     Contingent
           PO Box 731676                                                               Unliquidated
           800-504-0328                                                                Disputed
           Dallas, TX 75373
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred  Apr-19
           Last 4 digits of account number 3139                                    Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $30.00
           Astbury                                                                     Contingent
           5940 W. Raymond Street                                                      Unliquidated
           Indianapolis, IN 46241                                                      Disputed
           Date(s) debt was incurred May-19
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number Pride Truck Wash
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $13,181.56
           BB&T Credit Card 5229                                                       Contingent
           PO Box 580340                                                               Unliquidated
           Charlotte, NC 28258                                                         Disputed
           Date(s) debt was incurred 6/19/2019
                                                                                   Basis for the claim:     unsecured loan
           Last 4 digits of account number nine
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19               EOD 11/08/19 14:35:27                          Pg 30 of 59
 Debtor       Pride Truck Wash, LLC                                                                   Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,398.13
          BB&T Credit Card 8636                                                 Contingent
          P.O. Box 200                                                          Unliquidated
          Wilson, NC 27894                                                      Disputed
          Date(s) debt was incurred Oct-18
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number 3six
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,467.05
          Boiler Equipment CO                                                   Contingent
          1443 N 6th Ave                                                        Unliquidated
          865-525-0771                                                          Disputed
          Knoxville, TN 37917
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred Feb-19
          Last 4 digits of account number ce19                               Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,631.20
          Bridgestone Hose Power                                                Contingent
          PO Box 861777                                                         Unliquidated
          Orlando, FL 32886                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8050
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,341.11
          Chase Ending 4171                                                     Contingent
          P.O. Box 15123                                                        Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred 12/18/2012
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number 4171
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,420.26
          Chase Ending 5403                                                     Contingent
          P.O. Box 15123                                                        Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred Nov-18
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number 5403
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,636.48
          Comcast Business                                                      Contingent
          PO Box 71211                                                          Unliquidated
          800-391-3000                                                          Disputed
          Charalotte, NC 28272
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred  12/28/2018
          Last 4 digits of account number 9808                               Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,281.08
          Community Wide FCU                                                    Contingent
          377 Ranier Rd.                                                        Unliquidated
          Valparaiso, IN 46385                                                  Disputed
          Date(s) debt was incurred 11/1/2011
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number Steve Silkett
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19               EOD 11/08/19 14:35:27                          Pg 31 of 59
 Debtor       Pride Truck Wash, LLC                                                                   Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,154.94
          Dell Business Payable                                                 Contingent
          PO Box 5275                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 5/25/2016
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 8169
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,075.30
          DuBois Chemicals, Inc                                                 Contingent
          2659 Solution Center                                                  Unliquidated
          800-543-4906                                                          Disputed
          Chicago, IL 60677
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 6/8/2018
          Last 4 digits of account number 8161                               Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,983.65
          Dultmeier Sales                                                       Contingent
          PO Box 45565                                                          Unliquidated
          Omaha, NE 68145                                                       Disputed
          Date(s) debt was incurred      8/8/2019                            Basis for the claim:    Trade debt
          Last 4 digits of account number     3359
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,166.11
          Easy Reach Supply                                                     Contingent
          3737 Capitol Ave                                                      Unliquidated
          City of Industry, CA 90601                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       I002
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,362.26
          Ehlen Heldman & Co PC                                                 Contingent
          130 E Epler Ave.                                                      Unliquidated
          Suite A                                                               Disputed
          Indianapolis, IN 46227
                                                                             Basis for the claim:    services on account
          Date(s) debt was incurred 9/3/2019
          Last 4 digits of account number Pride Truck Wash                   Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,461.72
          Everest Business Funding                                              Contingent
          5 West 37th Street                                                    Unliquidated
          Suite 1100                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number       2019                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66,252.03
          Forward Financing                                                     Contingent
          100 Summer St., #1175                                                 Unliquidated
          Boston, MA 02110                                                      Disputed
          Date(s) debt was incurred 9/4/2019
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number Not on Docs
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19               EOD 11/08/19 14:35:27                          Pg 32 of 59
 Debtor       Pride Truck Wash, LLC                                                                   Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,809.61
          Huntington Bank Line of Credit                                        Contingent
          P.O Box 182232                                                        Unliquidated
          Columbus, OH 43218                                                    Disputed
          Date(s) debt was incurred 5/25/2016
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number 5204
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $283.74
          Hydraulic Supply Co & IGS                                             Contingent
          300 International Parkway                                             Unliquidated
          Sunrise, FL 33325                                                     Disputed
          Date(s) debt was incurred 6/13/2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number Pride Truck Wash
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,642.00
          KO Manufacturing Inc                                                  Contingent
          2720 E. Division Street                                               Unliquidated
          417-866-8000                                                          Disputed
          Springfield, MO 65803
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 6/18/2015
          Last 4 digits of account number 0307                               Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,500.00
          Loutrica Bryant                                                       Contingent
          6763 Bowling Green Rd                                                 Unliquidated
          Scottsville, KY 42164                                                 Disputed
          Date(s) debt was incurred 8/8/2018
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number Pride Truck Wash
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,397.42
          Pawnee Leasing Cort                                                   Contingent
          3801 Automation Way                                                   Unliquidated
          Fort Collins, CO 80525                                                Disputed
          Date(s) debt was incurred 3/28/2014
                                                                             Basis for the claim:    deficiency on secured loan-equipment no longer
          Last 4 digits of account number 7310                               exists
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,430.51
          PNC Bank 3056                                                         Contingent
          P.O.Box 856177                                                        Unliquidated
          Louisville, KY 40285                                                  Disputed
          Date(s) debt was incurred      6/12/2011                           Basis for the claim:    unsecured loan
          Last 4 digits of account number     5six
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55,814.11
          Regions CC                                                            Contingent
          P.O. Box 2224                                                         Unliquidated
          Birmingham, AL 35246                                                  Disputed
          Date(s) debt was incurred 11/18/2012
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number 7301
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19               EOD 11/08/19 14:35:27                          Pg 33 of 59
 Debtor       Pride Truck Wash, LLC                                                                   Case number (if known)
              Name

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $41,007.54
           Regions Line of Credit                                               Contingent
           P.O. Box 1984                                                        Unliquidated
           Birmingham, AL 35201                                                 Disputed
           Date(s) debt was incurred 4/24/2017
                                                                             Basis for the claim:    unsecured loan
           Last 4 digits of account number 5073
                                                                             Is the claim subject to offset?     No       Yes

 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,736.10
           Terry Bryant                                                         Contingent
           6763 Bowling Green Rd                                                Unliquidated
           Scottsville, KY 42164                                                Disputed
           Date(s) debt was incurred 3/3/2017
                                                                             Basis for the claim:    unsecured loan
           Last 4 digits of account number Pride Truck Wash
                                                                             Is the claim subject to offset?     No       Yes

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,631.70
           TPM Group                                                            Contingent
           2040 River St.                                                       Unliquidated
           Bowking Green, KY 42101                                              Disputed
           Date(s) debt was incurred 9/10/2019
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number 95VS
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $25,678.91
           US Bank Franklin CC                                                  Contingent
           P.O Box 790408                                                       Unliquidated
           St. Louis, MO 63179                                                  Disputed
           Date(s) debt was incurred  10/1/2017                              Basis for the claim:    unsecured loan
           Last 4 digits of account number 3068
                                                                             Is the claim subject to offset?     No       Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $386,977.42
           Valley Bank                                                          Contingent
           PO Box 17540                                                         Unliquidated
           Clearwater, FL 33762
                                                                                Disputed
           Date(s) debt was incurred     1.13
                                                                             Basis for the claim:    deficiency from sale of Ft. Pierce real estate
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $4,170.00
           View Outdoor Advertising                                             Contingent
           9800 Connecticut Dr.                                                 Unliquidated
           Crown Point, IN 46307                                                Disputed
           Date(s) debt was incurred 10-May-19
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number Pride Truck Wash
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19           EOD 11/08/19 14:35:27          Pg 34 of 59
 Debtor       Pride Truck Wash, LLC                                                              Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $           147,731.22
 5b. Total claims from Part 2                                                                       5b.   +   $           819,182.89

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             966,914.11




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1     Filed 11/08/19      EOD 11/08/19 14:35:27                    Pg 35 of 59
 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   energy savings
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                    FES Contracts #1, LLLP
             List the contract number of any                                        5400 NW 35th Ave.
                   government contract                                              Fort Lauderdale, FL 33309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1     Filed 11/08/19    EOD 11/08/19 14:35:27                   Pg 36 of 59
 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jay Bryant                        1017 Rentham Ln                                                                      D
                                               Indianapolis, IN 46217                                                               E/F
                                               guarantor of various debts including all                                             G
                                               secured and deficiency claims




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19             EOD 11/08/19 14:35:27                   Pg 37 of 59



 Fill in this information to identify the case:

 Debtor name         Pride Truck Wash, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $3,244,291.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1          Filed 11/08/19              EOD 11/08/19 14:35:27                  Pg 38 of 59
 Debtor       Pride Truck Wash, LLC                                                                         Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    see attached notice of filing                                                                                              Pending
                                                                                                                                          On appeal
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1          Filed 11/08/19          EOD 11/08/19 14:35:27                   Pg 39 of 59
 Debtor      Pride Truck Wash, LLC                                                                       Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1        Filed 11/08/19            EOD 11/08/19 14:35:27                  Pg 40 of 59
 Debtor      Pride Truck Wash, LLC                                                                      Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19             EOD 11/08/19 14:35:27                       Pg 41 of 59
 Debtor      Pride Truck Wash, LLC                                                                      Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Ehlen Heldman & Co PC                                                                                                      all dates
                    130 E Epler Ave.
                    Suite A
                    Indianapolis, IN 46227
       26a.2.       Lisa Fisher                                                                                                                all dates



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1        Filed 11/08/19            EOD 11/08/19 14:35:27                  Pg 42 of 59
 Debtor      Pride Truck Wash, LLC                                                                      Case number (if known)




              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jay Bryant                                     1017 Rentham Ln                                     President                             100%
                                                      Indianapolis, IN 46217



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 see #3 above
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19             EOD 11/08/19 14:35:27          Pg 43 of 59
 Debtor      Pride Truck Wash, LLC                                                                      Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 8, 2019

 /s/ Jay Bryant                                                         Jay Bryant
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 19-08369-JJG-11           Doc 1       Filed 11/08/19    EOD 11/08/19 14:35:27           Pg 44 of 59



                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK
                                          CENTRAL ISLIP DIVISION

 IN RE:                                              |
                                                     |
 PRINCIPIS CAPITAL, LLC,                             |                Case No. 2:18-cv-5336-SJF-GRG
                                                     |
                         Plaintiff,                  |
                                                     |
  PRIDE TRUCK WASH, LLC, et al,                      |
                                                     |
                         Defendants,                 |


                                         NOTICE OF BANKRUPTCY

          The Defendant, Pride Truck Wash, LLC hereby gives notice of the filing of a petition in

Bankruptcy, a copy of which is attached hereto as Exhibit “A”.


                                                                             Respectfully Submitted,




                                                             ______________________________
                                                                          KC Cohen 04310-49
KC Cohen
KC Cohen, Lawyer, PC
attorney for A Place to Float LLC
151 N. Delaware St., Ste. 1106
Indianapolis, IN 46204
317.715.1845
fax 636.8686
kc@smallbusiness11.com




                                       CERTIFICATE OF SERVICE

       I certify that a copy of this document has been filed and served using the Court’s electronic filing
system so that parties are served via such system.




                                                                 ______________________________
                                                                                       KC Cohen
Case 19-08369-JJG-11           Doc 1    Filed 11/08/19      EOD 11/08/19 14:35:27           Pg 45 of 59



                                       CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a copy of the foregoing was filed using the Court’s
ECF system and parties will be served via such system as follows:

kc@esoft-legal.com;

tccatalyst@gmail.com;

jeff.hokanson@icemiller.com;

Cliff@cliffordfleming.com;

Jennifer.prokop@usdoj.gov;

Ken@kmmglawfirm.com;

tiffany@kmmglawfirm.com;

agnovak@nlkj.com;

kim@kmmglawfirm.com;

scox@hodgesdavis.com;

USTPRegion10.SO.ECF@usdoj.gov;




                                                                                     ___/s/ KC Cohen__
                                                                                              KC Cohen
Case 19-08369-JJG-11           Doc 1        Filed 11/08/19     EOD 11/08/19 14:35:27            Pg 46 of 59


    STATE OF INDIANA                                 0          IN THE MARION SUPERIOR COURT
                                                     0
    COUNTY OF MARION                   .             0           CAUSE NO. 49D11-1904-CC-16532


    PRINCIPIS CAPITAL, LLC,                           |
                                                      |
                          Plaintiff,                  |
                                                      |
        vs.                                           |
    PRIDE TRUCK WASH, LLC, et al                      |
                                                      |
                          Defendants.                 |
                                                      |

                                           NOTICE OF BANKRUPTCY

             The Defendant, Pride Truck Wash, LLC hereby gives notice of the filing of a petition in

   Bankruptcy, a copy of which is attached hereto as Exhibit “A”.

                                                                                Respectfully Submitted,




                                                                  ______________________________
                                                                               KC Cohen 04310-49
   KC Cohen
   KC Cohen, Lawyer, PC
   attorney for Pride Truck Wash, LLC
   151 N. Delaware St., Ste. 1106
   Indianapolis, IN 46204
   317.715.1845
   fax 636.8686
   kc@smallbusiness11.com




                                       CERTIFICATE OF SERVICE

             I certify that a copy of this document has been filed and served using the Court’s electronic
   filing system so that parties are served via such system.




                                                                   ______________________________
                                                                                         KC Cohen
Case 19-08369-JJG-11             Doc 1     Filed 11/08/19       EOD 11/08/19 14:35:27            Pg 47 of 59



                                      IN THE CIRCUIT COURT
                              NINETEENTH JUDICIAL CIRCUIT IN AND FOR
                                    ST. LUCIE COUNTY, FLORIDA

 IN RE:                                                |
                                                       |
 VALLEY NATIONAL BANK, LLC,                            |                Case No. 562019ca000638XXXHC
                                                       |
                           Plaintiff,                  |
                                                       |
  PRIDE TRUCK WASH, LLC, et al,                        |
                                                       |
                           Defendants,                 |


                                         NOTICE OF BANKRUPTCY

           The Defendant, Pride Truck Wash, LLC hereby gives notice of the filing of a petition in

Bankruptcy, a copy of which is attached hereto as Exhibit “A”.

                                                                                    Respectfully Submitted,




                                                                       ______________________________
                                                                                    KC Cohen 04310-49
KC Cohen
KC Cohen, Lawyer, PC
attorney for Pride Truck Wash, LLC
151 N. Delaware St., Ste. 1106
Indianapolis, IN 46204
317.715.1845
fax 636.8686
kc@smallbusiness11.com




                                         CERTIFICATE OF SERVICE

          I certify that a copy of this document has been filed and served upon the following:

Jones Walker
201 S Biscayne Blvd., Ste. 2600
Miami, FL 33131




                                                                        ______________________________
                                                                                              KC Cohen
            Case 19-08369-JJG-11                           Doc 1       Filed 11/08/19        EOD 11/08/19 14:35:27                Pg 48 of 59
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re       Pride Truck Wash, LLC                                                                            Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 8, 2019                                                            /s/ KC Cohen
     Date                                                                        KC Cohen 04310-49
                                                                                 Signature of Attorney
                                                                                 KC Cohen, Lawyer, PC
                                                                                 151 N Delaware St., Ste. 1106
                                                                                 Indianapolis, IN 46204
                                                                                 3177151845 Fax: 3176368686
                                                                                 kc@smallbusiness11.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1        Filed 11/08/19           EOD 11/08/19 14:35:27                      Pg 49 of 59

                                                               United States Bankruptcy Court
                                                                      Southern District of Indiana
 In re      Pride Truck Wash, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Jay Bryant                                                          membership       100                                        owner
 1017 Rentham LN                                                     interests
 Indianapolis, IN 46217


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 8, 2019                                                       Signature /s/ Jay Bryant
                                                                                            Jay Bryant

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19         EOD 11/08/19 14:35:27      Pg 50 of 59




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      Pride Truck Wash, LLC                                                                        Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 8, 2019                                          /s/ Jay Bryant
                                                                       Jay Bryant/President
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 51 of 59


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ADVANCED BOILER & COMBUSTION INC
                           1415 LINDEN AVE
                           KNOXVILLE, TN 37917




                           ALLEGIUS CREDIT UNION
                           377 RANIER RD.
                           VALPARAISO, IN 46382




                           ARAMARK
                           PO BOX 731676
                           800-504-0328
                           DALLAS, TX 75373




                           ASTBURY
                           5940 W. RAYMOND STREET
                           INDIANAPOLIS, IN 46241




                           BB&T CREDIT CARD 5229
                           PO BOX 580340
                           CHARLOTTE, NC 28258




                           BB&T CREDIT CARD 8636
                           P.O. BOX 200
                           WILSON, NC 27894




                           BOILER EQUIPMENT CO
                           1443 N 6TH AVE
                           865-525-0771
                           KNOXVILLE, TN 37917
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 52 of 59



                       BRIDGESTONE HOSE POWER
                       PO BOX 861777
                       ORLANDO, FL 32886




                       BSB LEASING
                       7921 SOUTPARK PLAZA
                       LITTLETON, CO 80120




                       CHASE ENDING 4171
                       P.O. BOX 15123
                       WILMINGTON, DE 19850




                       CHASE ENDING 5403
                       P.O. BOX 15123
                       WILMINGTON, DE 19850




                       COMCAST BUSINESS
                       PO BOX 71211
                       800-391-3000
                       CHARALOTTE, NC 28272




                       COMMUNITY WIDE FCU
                       377 RANIER RD.
                       VALPARAISO, IN 46385




                       DELL BUSINESS PAYABLE
                       PO BOX 5275
                       CAROL STREAM, IL 60197
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 53 of 59



                       DIRECT CAPITAL
                       155 COMMERCE WAY
                       PORTSMOUTH, NH 03801




                       DUBOIS CHEMICALS, INC
                       2659 SOLUTION CENTER
                       800-543-4906
                       CHICAGO, IL 60677




                       DULTMEIER SALES
                       PO BOX 45565
                       OMAHA, NE 68145




                       EASY REACH SUPPLY
                       3737 CAPITOL AVE
                       CITY OF INDUSTRY, CA 90601




                       EHLEN HELDMAN & CO PC
                       130 E EPLER AVE.
                       SUITE A
                       INDIANAPOLIS, IN 46227




                       ELEASE FUNDING
                       358 FIRST AVE NORTH
                       SAINT PETERSBURG, FL 33701




                       EVEREST BUSINESS FUNDING
                       5 WEST 37TH STREET
                       SUITE 1100
                       NEW YORK, NY 10018
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 54 of 59



                       FES CONTRACTS #1, LLLP
                       5400 NW 35TH AVE.
                       FORT LAUDERDALE, FL 33309




                       FLORIDA DEPT OF REV
                       AUDIT OFFICE TALLAHASSEE CENTRAL SERVICE
                       PO BOX 6417
                       TALLAHASSEE, FL 32314




                       FORWARD FINANCING
                       100 SUMMER ST., #1175
                       BOSTON, MA 02110




                       GENEVA CAPITAL
                       1311 BROADWAY ST
                       ALEXANDRIA, MN 56308




                       GENEVA CAPITAL
                       1311 BROADWAY ST
                       ALEXANDRIA, CO 80120




                       HUNTINGTON BANK
                       P.O. BOX 182232
                       COLUMBUS, OH 43218




                       HUNTINGTON BANK LINE OF CREDIT
                       P.O BOX 182232
                       COLUMBUS, OH 43218
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 55 of 59



                       HYDRAULIC SUPPLY CO & IGS
                       300 INTERNATIONAL PARKWAY
                       SUNRISE, FL 33325




                       JAY BRYANT
                       1017 RENTHAM LN
                       INDIANAPOLIS, IN 46217




                       KABBAGE
                       1-888-986-8263
                       WWW.KABBAGE.COM
                       NO ADDRESS SEEN




                       KO MANUFACTURING INC
                       2720 E. DIVISION STREET
                       417-866-8000
                       SPRINGFIELD, MO 65803




                       LAKE COUNTY TREAS
                       2293 N. MAIN STREET
                       CROWN POINT, IN 46307




                       LOUTRICA BRYANT
                       6763 BOWLING GREEN RD
                       SCOTTSVILLE, KY 42164




                       ON DECK 2016
                       1400 BROADWAY
                       NEW YORK, NY 10018
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 56 of 59



                       PAWNEE LEASING CORT
                       3801 AUTOMATION WAY
                       FORT COLLINS, CO 80525




                       PNC BANK 3056
                       P.O.BOX 856177
                       LOUISVILLE, KY 40285




                       PRINCIPIS BASS FINANCIAL
                       2 PERLMAN DRIVE
                       SUITE 201
                       SPRING VALLEY, NY 10977




                       PRINCIPIS US - HEBRON
                       132 W 31ST
                       SUITE 1310
                       NEW YORK, NY 10116




                       PRINCIPIS US - LOAN FRANKLIN
                       132 W 31ST
                       SUITE 1310
                       NEW YORK, NY 10116




                       PRINCIPIS US - LOAN FT. PIERCE
                       132 W 31ST
                       SUITE 1310
                       NEW YORK, NY 10116




                       PRINCIPIS US - SHEP
                       132 W 31ST
                       SUITE 1310
                       NEW YORK, NY 10116
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 57 of 59



                       REGIONS CC
                       P.O. BOX 2224
                       BIRMINGHAM, AL 35246




                       REGIONS LINE OF CREDIT
                       P.O. BOX 1984
                       BIRMINGHAM, AL 35201




                       SPRINGFIELD STATE BANK
                       P.O. BOX 231
                       SPRINGFIELD, KY 40069




                       TERRY BRYANT
                       6763 BOWLING GREEN RD
                       SCOTTSVILLE, KY 42164




                       TN DEPT OF REVENUE
                       500 DEADERICK STREET
                       ANDREW JACKSON STATE OFFICE BUILDING
                       NASHVILLE, TN 37242




                       TPM GROUP
                       2040 RIVER ST.
                       BOWKING GREEN, KY 42101




                       US BANK FRANKLIN CC
                       P.O BOX 790408
                       ST. LOUIS, MO 63179
Case 19-08369-JJG-11    Doc 1   Filed 11/08/19   EOD 11/08/19 14:35:27   Pg 58 of 59



                       VALLEY BANK
                       PO BOX 17540
                       CLEARWATER, FL 33762




                       VIEW OUTDOOR ADVERTISING
                       9800 CONNECTICUT DR.
                       CROWN POINT, IN 46307
           Case 19-08369-JJG-11                            Doc 1       Filed 11/08/19        EOD 11/08/19 14:35:27       Pg 59 of 59




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      Pride Truck Wash, LLC                                                                        Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Pride Truck Wash, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 8, 2019                                                    /s/ KC Cohen
 Date                                                                KC Cohen 04310-49
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Pride Truck Wash, LLC
                                                                     KC Cohen, Lawyer, PC
                                                                     151 N Delaware St., Ste. 1106
                                                                     Indianapolis, IN 46204
                                                                     3177151845 Fax:3176368686
                                                                     kc@smallbusiness11.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
